DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-8 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Medal (US 5,879,115).
Medal discloses a device (fig. 1-3) comprising:
a carrier (48) structure having a pocket (46) having a bottom (ledge 80) with an opening (72) (the pocket 46 has a bottom ledge 80 which has an opening 72 with the bottom ledge which is circular because it is a stop for when component 20 is placed within the pocket);
a component (plastic material 20) arranged in the pocket (46) at a distance from a wall of the pocket so as to form a gap (the gap 43 is the created by the wall of the pocket 46 and the surface 26 of the component 20; the tabs 40 extent from the surface 20 and are interpreted as the connection structure that bonds the carrier to the component to create 1 solid component) between an entire outer surface of the 
a connection structure (plastic tabs 40) obtained by dissolving from at least one of the component (20) and the carrier structure (48) by a solvent in the gap and settling of the material from the solvent toward the bottom gap as a result of evaporation of the solvent through the opening, wherein the connection structure is formed by settled material that completely fills the gap from the bottom of the gap up to a portion of a height of the gap.  The plastic tabs 40 are located within the gap and fill the width of the gap when the component 20 is placed within the pocket; when the plastic tabs 40 are subjected to heat and turn into a flowable state at their interface by ultrasound or other suitable techniques, the material flows into the spaces 43 and gaps 41 around the projections 40 and plastic of the base also melts and flows into these gaps and spaces which completely fills a width of the gap from the bottom up).   The carrier structure, component and the connection structure are made of plastic and when subjected to heat are capable of melting together to form a complete structure.
The process steps “obtained by dissolving from at least one of the component (20) and the carrier structure (48) by a solvent in the gap and settling of the material from the solvent toward the bottom gap as a result of evaporation of the solvent through the opening, wherein the connection structure is formed by settled material that completely fills the gap from the bottom of the gap up to a portion of a height of the gap” is not accorded patentable weight in claims directed to a device. The limitations are drawn to product by process limitations are accorded appropriate weight MPEP 2113.  First the solvent is not positively claimed in that the solvent can be added to the gap at a later time.  The prior art discloses all the structures and even melts the tabs 40 to bond the carrier (48) to the component (20).  Further the carrier (48) and the component are made of plastic and are capable of being melted by heat or a particular solvent applied.    Column 4, line 32-col. 5, line 29 discusses the embodiment described above.  Medal states the pocket (46) in the carrier (48) is formed having a diameter larger than the outer diameter of the component (22).  The plastic of the projections 40 flows with the plastic of the base (carrier) 48 into the spaces 43 when heat is applied or other techniques that are well known in the art.  

    PNG
    media_image1.png
    419
    650
    media_image1.png
    Greyscale

Regarding claim 2-3, polycarbon plastic is disclosed which is an amorphous plastic.

Regarding claim 5, see fig 1-2, structure 80 is a ring shaped shoulder.
Regarding claim 6, this limitation does not further structurally limit the parent claim.
Regarding claim 7, the ring shaped shoulder has a surface for bonding. 
Regarding claim 8, this limitation does not further structurally limit the parent claim.  The melting of the structure provides a wet chemical etching of the surface.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Medal (US 5,222,850) in view of Brask (WO 2012/004296; paragraphs are taken from US 2013/0136673).
Medal discloses a device as seen above.
Medal does not teach strip conductors.
Brask discloses a microfluidic flow cell comprising components connected to each other, wherein 
5a gap is formed between the components which are connected to each other (fig. 11-13, components are 107 and 102); and 
the gap is filled with a material (106; para 40-47) which connects the components (fig 13).  Electrodes are placed within the microfluidic flow cell for performing electrical resistance measurements through the hole 108 when cells pass therethrough.  It would have been obvious to one having an ordinary skill in the art to modify Chang to provide electrodes with a hold in a microfluidic device to measuring the electrical resistance of cells passing therethrough.  
Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive.   Applicant argues, “According to amended claim 1, the flow cell comprises a connection structure obtained by a precipitation process. The microstructure of the settled material is not comparable with material melted and solidified in a welding process as disclosed by Medal. There is no doubt that the connection structure of the flow cell of the present invention can be identified as obtained from a precipitation process. It would be difficult to replace the process steps by only structural features. In applicant's opinion this justifies the product-by-process language of the claim. Furthermore, the device of Medal and the flow cell of the claimed invention differ with respect to their macroscopic structure. Medal does not disclose that settled material completely fills the gap (between surface 26 of insert 20 and base 48) from its bottom up to a portion of a height of the gap. Medal describes welding areas about the protrusions 40 of insert 20 and at slots 60. These areas, which are distributed over the entire{00554504 } 7 BE-325-D surface 26 of insert 20, are believed to be clearly different from the connection structure of the present invention.” Applicant argues a precipitation process creates the device.  The precipitations process is directed to product by process language and is accorded patentable weight to the extent as described in MPEP 2113.  Medal provides the structures that create the instant device since all the components (carrier structure, component and connection structure) are made of plastic they are capable of dissolving either by a solvent or by heating to create the structure as described in claim 1.
Attached above is a drawing that illustrates the interpretation of Medel in view of the instant claims.  In this interpretation the gap has a bottom formed by the bottom of the pocket when the component is arranged in the pocket.  
Medal discloses when the plastic tabs 40 are subjected to heat and turn into a flowable state at their interface by ultrasound or other suitable techniques, the material 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797